DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to communications filed on 10/08/2020.  Claims 1-20 are pending and have been examined.  

Specification
The disclosure is objected to because of the following informalities: 
The use of a trade name or a mark used in commerce (e.g. BLUETOOTH, etc.) has been noted in this application. It should be capitalized (each letter) wherever it appears and be accompanied by the generic terminology or, where appropriate, include a proper symbol indicating use in commerce, such as ™, SM, or ® following the word.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  
As per claim 8, there is lack of antecedent basis for “the design asset” in line 2.  This similarly applies to claim 18.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smart” in claim 1 is a relative term which renders the claim indefinite. The term “smart” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What is considered “smart” varies depending on person, context, etc.  As such, the claim is indefinite.  Independent claim 11 also recites the same limitation and therefore has the same problem.  Due at least to their dependency upon claims 1 and 11, dependent claims 2-10 and 12-20 are also indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20050216431 A1) in view of Meyering (US 5729735 A).
As per independent claim 1, Baker teaches a system comprising: a non-transitory memory (e.g. in paragraphs 53-54, one or more “PC” and/or “server” which inherently includes memory and/or “one or more databases”) storing a company database (e.g. in paragraphs 20, 47 and 57, “a client logo library” for “brokerage houses… news organizations”, etc. ), design assets (e.g. in paragraph 58, “shapes… tables, charts and text”, etc.), a smart structure template database (e.g. in paragraphs 18 and 57, “a template database… Model slides reside in a library and provide selectively  constructed templates that are designed for industry specific content”), and an executable code (e.g. in paragraph 27, “software tool set”, etc.); and a hardware processor (e.g. in paragraphs 53-54, one or more “PC” and/or “server”) executing the executable code to: receive a user input selecting a smart structure template from the smart structure template database (e.g. in paragraphs 58-59, “a Model slide [i.e. template] is selected from the library”), wherein the smart structure template includes a framework for an approved presentation based on one or more template restrictions (e.g. in paragraphs 21, 34, 44-46, 59-60, and 62, “ensures that the data tables, once transferred, are inserted with the proper level of formatting information to maintain the common branding appearance and style consistent with governing corporate policy [i.e. template restrictions]… Model slides begin with preformatted shapes corresponding to headers/footers, etc. [i.e. template restrictions] This ensures proper and consistent branding throughout the presentation… in compliance [i.e. approved]”, i.e. smart structure); receive a first customization input selecting a first design asset for creating the approved presentation using the smart structure template (e.g. in paragraphs 45 and 59-60, “tables, charts and text may be added” by user); insert the first design asset in the smart structure template based on a first template restriction associated with the first design asset (e.g. in paragraphs 45, 59-60, insert e.g. one of “tables, charts and text”, etc. into “accepted positions” , wherein “selected [item] is inserted” only if “in compliance”); receive a second customization input selecting a second design asset for creating the approved presentation using the smart structure template (e.g. in paragraphs 45 and 59-60, a different one of “tables, charts and text may be added” by user); insert the second design asset in the smart structure template based on a second template restriction associated with the second design asset (e.g. in paragraphs 45, 59-60, insert e.g. the different one of “tables, charts and text”, etc. into “accepted positions” , wherein “selected [item] is inserted” only if “in compliance”), but does not specifically teach a user database and save a master version of the approved presentation in the non-transitory memory.  
However, Meyering teaches a user database (e.g. in column 3 lines 48-53 and column 4 lines 22-48, “a disk 114 or other mass storage device for storing…profile file 119… To the extent permitted by a user's privileges as recorded in profile file 119, update module 122 updates the less current of remote file 134 and master file 116 with data from the more current of the two files” and figure 2) and saving a master version of a file in a memory (e.g. in column 1 line 64 – column 2 line 8 and column 3 lines 48-53, “a database synchronizer, utilizes a master computer to maintain a central ("master") database file… a disk 114 or other mass storage device for storing master file” and figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Baker to include the teachings of Meyering because one of ordinary skill in the art would have recognized the benefit of facilitating user privileges and/or providing a centralized presentation that can be accessed by users but can only be changed by particular users of the users.  

As per claim 2, the rejection of claim 1 and the combination further teaches wherein the hardware processor further executes the executable code to transmit the approved presentation to a user device for display (e.g. Baker, e.g. in paragraph 44, other users may make changes to the approved presentation; Meyering, in column 1 line 64 – column 2 line 8 and column 3 lines 64-65, “a database synchronizer, utilizes a master computer to maintain a central ("master") database file. The synchronizer copies the master file from the master computer to one or more portable computers… portable computer user ("remote user") can then access his/her respective remote file and freely add, delete and modify data in the remote file… local users 138 to access master file 116, e.g. via display 110” and figure 4).
As per claim 3, the rejection of claim 2 and the combination further teaches wherein the user device stores the approved presentation in a user device memory (e.g. Baker, in paragraph 44; Meyering, in column 1 line 64 – column 2 line 8, “portable computer user ("remote user") can then access his/her respective remote file and freely add, delete and modify data in the remote file” and figure 4 item 128).

As per claim 4, the rejection of claim 2 and the combination further teaches wherein the approved presentation is stored on the user device is synchronized with the master version of the approved presentation (e.g. Baker, in paragraph 62; Meyering, in column 3 lines 53-55 and column 4 lines 22-48, “Synchronizer 100 resides in memory 108 and comprises compare module 120 and update module 122…  To the extent permitted by a user's privileges as recorded in profile file 119, update module 122 updates the less current of remote file 134 and master file 116 with data from the more current of the two files”).

As per claim 5, the rejection of claim 2 and the combination further teaches wherein the approved presentation is displayed by the user device at a remote user location (e.g. Baker, e.g. in paragraph 62; Meyering, in column 1 line 64 – column 2 line 8 and column 3 lines 64-65, “portable computer user ("remote user") can…access his/her respective remote file and freely add, delete and modify data in the remote file… local users 138 to access master file 116, e.g. via display 110” and figure 4).

As per claim 7, the rejection of claim 1 and the combination further teaches wherein the approved presentation includes a plurality of sections (e.g. Baker, in paragraph 33, “Slide Header, Section Header, Sub Header, and Slide Number”).

As per claim 9, the rejection of claim 1 and the combination further teaches wherein the template restrictions include at least one of an order permission, a font permission, a color permission, and a graphics permission (e.g. Baker, in paragraphs 28, 34, and 46, “pre-package color schemes”, “a property set (width, font, size, etc.) … Compliant shapes have a property set that match the tagged properties for that shape”).

As per claim 10, the rejection of claim 1 and the combination further teaches wherein the user input is restricted based on a user permission (e.g. Baker, in paragraph 34, “Managed shapes comprise tagged property sets that cannot be altered without special keys. Because these special keys, or "administration" level rights, preclude most users from adjusting the parameters of managed shapes, continuity in these slides is assured”).
	Claims 11-15, 17, and 19-20 are the method claims corresponding to system claims 1-5, 7, and 9-10, and are rejected under the same reasons set forth. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20050216431 A1) in view of Meyering (US 5729735 A) as applied above, and further in view of Bar-on et al. (US 20210286633 A1).

As per claim 6, the rejection of claim 1, but the combination does not specifically teach wherein the approved presentation includes a link to access a third-party service.  However, Bar-on teaches an entity including a link to access a third-party service (e.g. in paragraphs 55, 77, and 88, “user may input content containing any type of information to the input area… a link to a web-service, an application, and/or a file location… user may insert a link to, for example, a third-party chat service”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Bar-on because one of ordinary skill in the art would have recognized the benefit of incorporating well-known types of content, amounting to a simple substitution that yields predictable results (e.g. see KSR Int'l Co v. Teleflex Inc., 550 US 398,82 USPQ2d 1385,1396 (U.S. 2007) and MPEP § 2143(B)).  

Claim 16 is the method claim corresponding to system claim 6, and is rejected under the same reasons set forth.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US 20050216431 A1) in view of Meyering (US 5729735 A) as applied above, and further in view of Sjolander et al. (US 20170308518 A1).

As per claim 8, the rejection of claim 1, but the combination does not specifically teach wherein each design asset has an order restriction that governs a placement of the design asset in the approved presentation.  However, Sjolander each asset having an order restriction that governs a placement of the asset in a presentation (e.g. in paragraph 55, “an order… content items with higher positions in the order are associated with larger slots 610a 620a, 630a”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination to include the teachings of Sjolander because one of ordinary skill in the art would have recognized the benefit of allowing assets to be automatically placed.  

	Claim 18 is the method claim corresponding to system claim 8, and is rejected under the same reasons set forth. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For example, 
DiSpezio et al. (US 20170103054 A1) teaches “use a template to maintain a consistent style, appearance, or brand across pages or sections of a particular content work… Pattern templates may be pre-defined and selected from a library of patterns” (e.g. in paragraphs 2 and 15).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WONG whose telephone number is (571)270-1399. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.W/Examiner, Art Unit 2176                                                                                                                                                                                                        06/30/2022


/ARIEL MERCADO/Primary Examiner, Art Unit 2176